BLD-113                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-4375
                                    ___________

                         MICHAEL JOHN PISKANIN, JR.,
                                               Appellant

                                          v.

                         UNITED STATES OF AMERICA
                     ____________________________________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 11-cr-00661)
                   District Judge: Honorable Mary A. McLaughlin
                    ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 9, 2012
            Before: SCIRICA, SMITH AND CHAGARES, Circuit Judges

                            (Opinion filed: March 9, 2012)
                                     _________

                                     OPINION
                                     _________

PER CURIAM

      Michael J. Piskanin, Jr., a Pennsylvania state inmate, commenced this pro se

action in the United States District Court for the Eastern District of Pennsylvania by

filing a “Petition/Application for Removal of State Court Prosecution.”      Piskanin

claimed, as he has in many previous actions, that he is a “federal law enforcement
operative-contractor,” and that he is entitled to protection from numerous public officials

who have allegedly engaged in retaliatory acts, including his own criminal prosecution.

Piskanin asked the District Court to remove his state criminal proceedings to federal

court and seeks relief under the All Writs Act, 28 U.S.C. § 1442, and 28 U.S.C. § 1446.

       In Piskanin’s previous actions, including those in which he attempted to remove

proceedings to federal court, the government has disputed that he was a federal officer or

agent or that he was acting under any office or agency of the United States. In this case,

the District Court determined—again—that Piskanin failed to show that he was a federal

officer acting under color of the United States, and thus did not advance any authority

that would permit the court to grant him any relief.        Piskanin filed a motion for

reconsideration; the District Court determined that Piskanin had not met the standard for

reconsideration, and denied the motion.

       Piskanin filed a timely notice of appeal. We have appellate jurisdiction under 28

U.S.C. § 1291. Piskanin’s claim that he is entitled to removal is meritless. Section

1442(a)(1) provides that a federal officer may remove to federal court any action brought

against him in state court for official conduct. See Feidt v. Owens Corning Fiberglas

Corp., 153 F.3d 124, 127 (3d Cir. 1998).     To remove under § 1442(a)(1), a defendant

must establish, among other things, that “the plaintiff’s claims are based upon the

defendant’s conduct ‘acting under’ a federal office” and that “there is a causal nexus

between the claims and the conduct performed under color of a federal office.” Id.

Piskanin’s conspiratorial allegations about official retaliation against him cannot support

§ 1442(a)(1) removal. Moreover, to the extent his removal petition was based on §

                                            2
1446(c)(1), it was plainly untimely. Accordingly, the District Court properly dismissed

the petition.

       In his motion for reconsideration, Piskanin reiterated his allegations and requests

for relief. He failed to present any argument or evidence that would meet one of the

criteria for reconsideration, as found in Max’s Seafood Café by Lou Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Therefore, the District Court did not abuse

its discretion in denying the motion. See id. at 673.

       Because we conclude that this appeal presents no substantial question, we will

summarily affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                             3